Exhibit 10.16(a)

 

LYONDELL CHEMICAL COMPANY

AMENDED AND RESTATED 1999 INCENTIVE PLAN

 

AWARD AGREEMENT

 

Lyondell Chemical Company (“Company)” has granted the Participant a right to
receive an Award (“Grant”) under the Lyondell Chemical Company Amended and
Restated 1999 Incentive Plan (the “Plan”), effective on the date specified in
the Grant letter (“Grant Date”).

 

I. GENERAL TERMS

 

  1. Relationship to Plan.

 

This Award is subject to all Plan terms, conditions, provisions and any
administrative interpretations which the Committee has adopted and which are in
effect, including adjustment as provided in Section 11 of the Plan. Except as
defined in this Award Agreement, capitalized terms have the same meanings
ascribed to them in the Plan.

 

  2. Vesting on Death, Disability or Retirement.

 

If the Participant has been in continuous Employment since the Grant Date, this
Award shall become fully vested or exercisable, irrespective of the limits on
exercise or vesting, on Employment termination due to death, Disability or
Retirement.

 

  3. Change in Control.

 

If the Participant has been in continuous Employment since the Grant Date and a
Change in Control occurs prior to the vesting or exercise of an Award under
Section II, any non-vested or non-exercisable Awards under this Award Agreement
shall become fully vested or exercisable on the Change in Control. If the
Participant’s employment is terminated by the Company within a two year period
following a Change in Control, Awards shall remain exercisable for the balance
of the exercise period. Performance-Based Awards shall become payable to the
Participant as if the Change in Control date occurred at the end of the
applicable Performance Cycle and as if the Target Performance level was reached
on that date. Any Cash Award under this Section shall be paid within 60 days
after the Change in Control date.

 

  4. Certain Limits.

 

Unless the Company provides otherwise by a separate written agreement or plan
covering the Participant, if a Participant would be subject to the excise tax
under Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”)
on the amounts payable under this Award Agreement and other amounts or benefits
the Participant receives from a. the Company, b. any person whose actions result
in a change of ownership covered by Code Section 280G(b)(2) or c. any person
affiliated with the Company or person, required to be included to

 

Page 1



--------------------------------------------------------------------------------

calculate parachute payments under Code Sections 280G and 4999, the amounts
vested under this Award Agreement shall be reduced automatically to an amount
one dollar less than that which, when combined with other amounts, would subject
the Participant to the excise tax.

 

  5. Legal Compliance.

 

The Participant will not be entitled to exercise this Award and the Company will
not be obligated to issue any shares of Common Stock or cash under this Award
Agreement, if at the exercise, the share issuance or cash payment would
constitute the Participant’s or the Company’s violation of any provision of any
law or regulation of any governmental authority or any stock exchange or
transaction quotation system. Whether or not the options and shares covered by
the Plan have been registered pursuant to the Securities Act of 1933 (the “Act”)
and prior to issuing any certificates for shares of Common Stock, the Company
may require that the Participant represent in writing and in form and substance
satisfactory to the Company, that he is acquiring shares for his own account for
investment and not with a view to, or for sale in connection with, the
distribution of all or any part of the shares, in violation of the Act or any
other securities laws.

 

  6. Notice.

 

Notice of an Award exercise must be made in the following manner, using forms
the Company may provide from time to time:

 

a. by registered or certified United States mail, postage prepaid, to Lyondell
Chemical Company, Attn: Manager of Executive Services, 1221 McKinney Street,
Suite 700, Houston, Texas 77010, and the exercise date shall be the mailing
date; or

 

b. by hand delivery or otherwise to Lyondell Chemical Company, Attn: Manager of
Executive Services, 1221 McKinney Street, Suite 700, Houston, Texas 77010, and
the exercise date shall be the date when the Company acknowledges receipt of the
notice.

 

Notwithstanding the foregoing, (1) if the Company’s address is changed before
the exercise date of this Award, notice of exercise shall be made instead under
the previous provisions at the Company’s current address, or (2) if the
Committee delegates the administration of Award exercises to a third party
administrator, notice of exercise shall be made instead according to the
instructions that the third party administrator gives to the Participant for the
exercise.

 

Any other notices provided for in this Award Agreement or in the Plan shall be
given in writing and shall be deemed effectively delivered or given on receipt
or, in the case of notices delivered by the Company to the Participant, five
days after deposit in the United States mail, postage prepaid, addressed to the
Participant at the address specified in the Company’s records or at another
address the Participant designates by written notice to the Company.

 

Page 2



--------------------------------------------------------------------------------

  7. Stock Certificates.

 

Certificates representing shares of Common Stock attributable to vested or
exercised Awards will bear all legends required by law and necessary or
advisable to effectuate the Plan provisions and this Award Agreement.

 

  8. Tax Withholding

 

The Company has the right to deduct applicable taxes from any Cash Award
payment, to withhold an appropriate amount of cash to pay taxes required by law
at delivery or when cash vesting occurs under this Plan or to take any other
action that, in the Company’s opinion, may be necessary to satisfy all tax
withholding obligations.

 

No certificates representing shares of Common Stock shall be delivered to or for
a Participant unless the amount of all federal, state and other governmental
withholding tax requirements imposed on the Company for those shares of Common
Stock has been remitted to the Company or unless provisions to pay withholding
requirements have been made to the Committee’s satisfaction. A Participant may
pay all or any portion of the taxes required to be withheld by the Company or
paid by the Participant related to an Award of shares of Common Stock by
delivering cash, by electing to have the Company withhold shares of Common
Stock, or by delivering previously owned shares of Common Stock, with a Fair
Market Value determined according to the Plan equal to the amount required to be
withheld or paid. The Participant must elect the withholding or payment method
on or before the date that the amount of withholding taxes are determined.

 

  9. Successors and Assigns.

 

This Award Agreement shall bind and inure to the benefit of and be enforceable
by the Participant, the Company and their respective permitted successors and
assigns (including personal representatives, heirs and legatees), but the
Participant may not assign any rights or obligations under this Award Agreement
except to the extent and in the manner expressly permitted by the Plan or this
Award Agreement.

 

  10. Definitions.

 

The following definitions apply to this Award Agreement:

 

a. “Award Opportunity” means the percentage of the Target Performance Award
payable to the Participant based on achieved performance

 

b. “Beneficiary” means (i) the Participant’s designated beneficiary or
beneficiaries, under this Plan, (ii), if there is no Plan designation, the
Participant’s designated beneficiary under the Company’s group life insurance
plan in which the Participant is eligible to participate, (iii) if there is no
group life insurance designation, the Participant’s surviving spouse, or (iv) if
there is no surviving spouse, the personal representative of the Participant’s
estate.

 

Page 3



--------------------------------------------------------------------------------

c. “Change in Control” shall be deemed to have occurred on the date that one or
more of the following occurs:

 

i. Individuals who, on March 26, 2004, constitute the entire Board (“Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the then
Incumbent Directors shall be considered as though such individual was an
Incumbent Director, but excluding, for this purpose any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest, as such terms are used in Rule 14a-11 under the
Securities Exchange Act of 1934, as amended or other actual or threatened
solicitation of proxies or consents by or on behalf of any Person (as defined
below) other than the Board;

 

ii. The stockholders of the Company shall approve any merger, consolidation or
recapitalization of the Company (or, if the capital stock of the Company is
affected, any subsidiary of the Company), or any sale, lease, or other transfer
(in one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the Company
(each of the foregoing being an “Acquisition Transaction”) where (1) the
shareholders of the Company immediately prior to such Acquisition Transaction
would not immediately after such Acquisition Transaction beneficially own,
directly or indirectly, shares or other ownership interests representing in the
aggregate eighty percent (80%) or more of (a) the then outstanding common stock
or other equity interests of the corporation or other entity surviving or
resulting from such merger, consolidation or recapitalization or acquiring such
assets of the Company, as the case may be, or of its ultimate parent corporation
or other entity, if any (in either case, the “Surviving Entity”), and (b) the
Combined Voting Power of the then outstanding Voting Securities of the Surviving
Entity or (2) the Incumbent Directors at the time of the initial approval of
such Acquisition Transaction would not immediately after such Acquisition
Transaction constitute a majority of the Board of Directors, or similar managing
group, of the Surviving Entity;;

 

iii. The stockholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company; or

 

iv. Any Person shall be or become the beneficial owner (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended), directly
or indirectly, of securities of the Company representing in the aggregate more
than twenty percent (20%) of either (1) the then outstanding shares of common
stock of the Company (“Common Shares”) or (2) the Combined Voting Power of all
then outstanding Voting Securities of the Company; provided, however, that
notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred for purposes of this Subsection iv:

 

Page 4



--------------------------------------------------------------------------------

(a) Solely as a result of an acquisition of securities by the Company which, by
reducing the number of Common Shares or other Voting Securities outstanding,
increases (i) the proportionate number of Common Shares beneficially owned by
any Person to more than twenty percent (20%) of the Common Shares then
outstanding, or (ii) the proportionate voting power represented by the Voting
Securities beneficially owned by any Person to more than twenty percent (20%) of
the Combined Voting Power of all then outstanding Voting Securities;

 

(b) Solely as a result of an acquisition of securities directly from the
Company, except for any conversion of a security that was not acquired directly
from the Company;

 

v. For purposes of this definition of Change in Control, the following
capitalized terms have the following meanings:

 

(1) “Affiliate” shall mean, as to a specified person, another person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the specified person, within the
meaning of such terms as used in Rule 405 under the Securities Act of 1933, as
amended, or any successor rule.

 

(2) “Combined Voting Power” shall mean the aggregate votes entitled to be cast
generally in the election of the Board of Directors, or similar managing group,
of a corporation or other entity by holders of then outstanding Voting
Securities of such corporation or other entity.

 

(3) “Person” shall mean any individual, entity (including, without limitation,
any corporation, partnership, trust, joint venture, association or governmental
body) or group (as defined in Sections 14(d)(3) or 15(d)(2) of the Exchange Act
and the rules and regulations thereunder); provided, however, that Person shall
not include the Company, any of its subsidiaries or affiliates, or
LYONDELL-CITGO Refining LP (“LCR”), any employee benefit plan of the Company or
LCR or any of their subsidiaries or any entity organized, appointed or
established by the Company, LCR or their subsidiaries for or pursuant to the
terms of any plan.

 

(4) “Voting Securities” shall mean all securities of a corporation or other
entity having the right under ordinary circumstances to vote in an election of
the Board of Directors, or similar managing group, of such corporation or other
entity.

 

Page 5



--------------------------------------------------------------------------------

d. “Disability” means a permanent and total disability defined in the Company’s
applicable long-term disability plan or policy.

 

e. “Employment” means employment as an Employee with the Company or any
Subsidiary. Neither the Participant’s transfer from Company employment to
employment by any Subsidiary, the Participant’s transfer from employment by any
Subsidiary to Company employment, nor the Participant’s transfer between
Subsidiaries shall be deemed to be a Participant’s employment termination.
Moreover, a Participant’s employment shall not be deemed to terminate because
the Participant is absent from active employment due to temporary illness,
during authorized vacation, during temporary leaves of absence granted by the
Company or a Subsidiary for professional advancement, education, health or
government service, during military leave for any period if the Participant
returns to active employment within 90 days after military leave terminates, or
during any period required to be treated as a leave of absence by any valid law
or agreement.

 

f. “Maximum Performance” means a Ranking considered to be outstanding
performance.

 

g. “Payment Date” means the date when an Award is paid or delivered to the
Participant.

 

h. “Peer Group” means the companies that were members of the S&P 500 Chemicals
Index and the S&P Mid-Cap 400 Chemicals Index at the beginning of the applicable
Performance Cycle and that are still publicly traded as of the last day of the
applicable Performance Cycle, or other group of companies the Committee selects
in its discretion.

 

i. “Performance Cycle” means the period beginning on January 1 of the year in
which the Grant Date occurs and ending on December 31 in the third calendar year
(including the year of the Grant) after the Grant Date.

 

j. “Ranking” means the relative performance of the Company compared to its Peer
Group, based on Total Shareholder Return, and expressed as a percentile ranking.

 

k. “Retirement” means an Employment termination voluntarily initiated by the
Participant on or after the earliest of i. age 65, ii. age 55 with 10 years of
participation service credited under the Company’s qualified defined benefit
pension plan in which the Participant is eligible to participate or iii. outside
the United States, whenever retirement is permitted under applicable law (as the
Committee determines in its sole judgment), if the Participant is eligible to
receive a retirement benefit.

 

l. “Target Performance” means the expected Ranking for the applicable
Performance Cycle.

 

Page 6



--------------------------------------------------------------------------------

m. “Target Performance Award” means the number of units, options, shares or SARs
granted to the Participant on the Grant Date which the Participant may earn
during the applicable Performance Cycle if the Company achieves Target
Performance.

 

n. “Threshold Performance” means a Ranking considered to be the minimum
acceptable performance to pay a Performance-Based Award.

 

o. “Total Shareholder Return” means the change in the market price of the
Company’s Common Stock plus dividend yield, measured over the course of the
applicable Performance Cycle.

 

  11. Governing Law.

 

This Award Agreement shall be governed by, construed and enforced according to
the laws of the State of Texas.

 

II. CONDITIONS APPLICABLE TO SPECIFIC AWARDS.

 

  1. Restricted Stock Awards.

 

a. The restricted period (“Restricted Period”) for a Restricted Stock Award
shall lapse and the Award shall vest in three cumulative installments, with
one-third of the Award vesting on the first anniversary of the Grant Date, an
additional one-third of the Award vesting on the second anniversary of the Grant
Date, and the final one-third of the Award vesting on the third anniversary of
the Grant Date. The Participant must be in continuous Employment from the Grant
Date through each anniversary date to vest the applicable portion of the Award.

 

b. Each Award shall be subject to the restrictions in this Section 1 and a
substantial risk of forfeiture during the Restricted Period. A Participant shall
not be entitled to any Award payment until the Restricted Period for the
applicable portion of the Award lapses and the Award vests. Non-vested Awards or
non-vested portions of Awards and any unpaid associated Cash Award shall be
forfeited on the date the Participant’s Employment terminates for any reason
other than death, Disability, Retirement.

 

c. No rights related to an Award may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the Restricted Period. However,
subject to the restrictions in this Award Agreement and the Plan, a Participant
awarded Restricted Stock is entitled to all ownership rights, including voting
rights and the right to receive any cash dividends that may be paid on
non-vested shares of Restricted Stock.

 

d. When a portion of the Award vests under Section 1.a., a Participant will
receive a stock certificate covering a number of shares of Common Stock of the

 

Page 7



--------------------------------------------------------------------------------

Company equal to the number of shares of Restricted Stock which vest. A
Participant shall also become entitled to receive, as promptly as possible, a
Cash Award equal to the Fair Market Value of a share of Common Stock of the
Company on the vesting date, multiplied by the number of shares of Restricted
Stock which vest.

 

  2. Non-Qualified Stock Option Awards.

 

a. A Stock Option Award is intended to be a nonqualified stock option within the
meaning of Code Section 83.

 

b. Except as provided in Part I, Section 3, a Stock Option Award (“Options”)
shall become exercisable in three cumulative installments, with one-third of the
Award becoming exercisable on the first anniversary of the Grant Date, an
additional one-third of the Award becoming exercisable on the second anniversary
of the Grant Date, and the final one-third of the Award becoming exercisable on
the third anniversary of the Grant Date. The Participant must be in continuous
Employment from the Grant Date through each anniversary date of the applicable
portion of the Award to become exercisable.

 

c. Except as provided in Part I, Section 3, this Award shall terminate and be of
no force and effect for any Option not previously exercised by the Participant
on the first to occur of:

 

i. the close of business on the tenth anniversary of the Grant Date;

 

ii. (1) for the portion of the Award exercisable on Employment termination (or
which becomes exercisable on Employment termination due to death, Disability or
Retirement), the expiration of (a) 90 days following the Participant’s
Employment termination by the Company or a Subsidiary for reasons other than for
cause (as determined by the Committee), death, Disability or Retirement, or
(b) five (5) years following the Participant’s Employment termination by death,
Disability or Retirement; and

 

(2) for the portion of the Award not exercisable on Employment termination, the
date the Participant’s Employment terminates;

 

iii. the date the Participant’s Employment terminates for any reason other than
those described in ii.(1).

 

d. The Participant shall have no shareholder rights for shares of Common Stock
subject to an Option unless and until the Option has been exercised and shares
of Common Stock have been transferred to the Participant.

 

e. Subject to the limits of this Award Agreement and the Plan, this Award may be
exercised by notice provided to the Company under Part I, Section 6. Notice
shall (i) state the number of shares under the Option which are being exercised
and (ii) be accompanied by a check, cash or money order payable to Lyondell
Chemical Company in

 

Page 8



--------------------------------------------------------------------------------

the full amount of the purchase price for any shares of Common Stock being
acquired or, at the Participant’s option, accompanied by Common Stock owned by
the Participant for at least six months equal in value to the full amount of the
purchase price (or any combination of cash, check, money order or Common Stock).
Common Stock shall be valued at its Fair Market Value on the exercise date to
determine the amount, if any, of the purchase price satisfied by payment in
Common Stock. Any Common Stock delivered to satisfy all or a portion of the
purchase price shall be appropriately endorsed for transfer and assignment to
the Company.

 

On Notice of Award Exercise under Part I, Section 6, the Company shall provide
the Participant with Shares of Common Stock equal to the number of Options
exercised. Notwithstanding anything to the contrary, the Company, acting through
the Committee, reserves the right to deliver a Cash Award in lieu of shares on
an Option exercise equal to the number of Options exercised multiplied by the
excess of the Fair Market Value of a share of Common Stock on the exercise date
over the price per share at the Grant.

 

If any law or regulation requires the Company to take any action regarding the
shares specified in the notice, or cash paid on exercise, the delivery time
shall be postponed for the period of time necessary to take action.

 

  3. Stock Appreciation Right Awards.

 

a. A Stock Appreciation Right Award (“SAR”) is the right to receive a Cash Award
based on the number of SARs granted, with the value of the SAR equal to the
appreciation in value of a share of Common Stock, over the price per share set
forth in the Grant.

 

b. A SAR shall become exercisable in three cumulative installments, with
one-third of the Award becoming exercisable on the first anniversary of the
Grant Date, an additional one-third of the Award becoming exercisable on the
second anniversary of the Grant Date, and the final one-third of the Award
becoming exercisable on the third anniversary of the Grant Date. The Participant
must be in continuous Employment from the Grant Date through each anniversary
date for the applicable portion of the Award to become exercisable. If the
Participant has been in continuous Employment since the Grant Date, this Award
shall become fully exercisable, irrespective of the limits above if, at any time
prior to the third anniversary of the Grant Date the Fair Market Value per share
of Common Stock is greater than or equal to two times the price per share set
forth in the Grant for at least 5 consecutive trading days.

 

c. This Award shall terminate and be of no force and effect for any SAR not
previously exercised by the Participant on the first to occur of:

 

i. the close of business on the tenth anniversary of the Grant Date;

 

ii. (1) for the portion of the Award exercisable on Employment termination (or
which becomes exercisable on Employment termination

 

Page 9



--------------------------------------------------------------------------------

due to death, Disability or Retirement), the expiration of (a) 90 days following
the Participant’s Employment termination by the Company or a Subsidiary for
reasons other than for cause (as determined by the Committee), death, Disability
or Retirement, or (b) one year following the Participant’s Employment
termination by death, Disability or Retirement; and

 

(2) for the portion of the Award not exercisable on Employment termination, the
date the Participant’s Employment terminates;

 

iii. the date the Participant’s Employment terminates for any reason other than
those described in ii.(1)(b).

 

d. The Participant shall have no rights as a shareholder in the Company or any
right to receive Common Stock or any other form of equity interest in the
Company as a result of this Award.

 

e. Subject to the limits of this Award Agreement and the Plan, this Award may be
exercised by notice provided to the Company under Part I, Section 6. Notice
shall state the number of SARs which are being exercised.

 

On Notice of Award exercise under Part I, Section 6, the Company shall pay the
Participant a Cash Award equal to the number of SARs exercised multiplied by the
excess of the Fair Market Value of a share of Common Stock on the exercise date
over the initial value of the SAR at the Grant, unless the Committee determines
that the Award will be satisfied by shares of Common Stock equal to this amount.

 

If any law or regulation requires the Company to take any action regarding the
shares specified in the notice, or cash paid on exercise, the delivery time
shall be postponed for the period of time necessary to take action.

 

Page 10



--------------------------------------------------------------------------------

  4. Performance Units.

 

a. A Participant shall be entitled to an Award only if and when the Committee
determines that previously established goals for the Award have been met.

 

b. The Award shall be forfeited if the Participant is not employed or has
terminated Employment before the Payment Date for any reason other than death,
Disability or Retirement.

 

i. If the Participant’s Employment ends due to death, Disability or Retirement
before the Performance Cycle ends, the Participant, or the Participant’s
Beneficiary, the Participant’s Award will be pro-rated based on the number of
days the Participant was an employee during the Performance Cycle.

 

ii. If the Participant’s Employment ends due to death, Disability or Retirement
after the end of the Performance Cycle but before the Payment Date, the
Participant or his Beneficiary will be eligible for the full amount of the Award
for that Performance Cycle.

 

Payment shall be made at the time and in the same form that Awards under this
Section normally are paid or delivered to other Plan Participants.

 

c. The achievement of the following levels of performance shall be used to
calculate the Award payable for a Performance Cycle:

 

i. Maximum Performance means a Ranking of at least 80th percentile.

 

ii. Target Performance means a Ranking of 50th percentile.

 

iii. Threshold Performance means a Ranking of 30th percentile.

 

Page 11



--------------------------------------------------------------------------------

The following chart shows the Award Opportunity for the level of performance
achieved in the Performance Cycle:

 

Performance Level

--------------------------------------------------------------------------------

   % of Award Earned


--------------------------------------------------------------------------------

  Maximum Performance    200 % Target Performance    100 % Threshold Performance
   20 % Below Threshold Performance    0 %

 

The Award Opportunity for a Ranking between Threshold Performance and Target
Performance, or between Target Performance and Maximum Performance, shall be
interpolated between the values listed in the chart above. However, the amount
potentially payable to the Participant shall never exceed the percentage of a
Participant’s Target Performance Award earned for Maximum Performance.

 

d. An Award will equal the product of (i) the number of Performance Units earned
according to the performance level attained under Section 4.c. and (ii) the
average Fair Market Value of a share of Common Stock on the last ten
(10) trading days of the applicable Performance Cycle. Subject to the provisions
of this Section 4, the Award will be paid as a Cash Award, unless the Committee
specifically determines to pay the Award in shares of Common Stock, or in any
combination of a Cash Award and shares of Common Stock, as determined by the
Committee. Payment will be made as soon as practicable after the close of the
applicable Performance Cycle, following the Committee’s written determination of
the attained performance level .

 

Page 12